Citation Nr: 1723526	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-63 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from December 1942 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2015 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran has bilateral hearing loss for VA purposes which began during active service and has persisted since.

2. Resolving all doubt in the Veteran's favor, the Veteran has recurrent tinnitus which began during active service and has persisted since.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2016).

2. The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts entitlement to service connection for bilateral hearing loss and recurrent tinnitus directly due to active service.  Specifically, he asserts these disabilities began during service after suffering from acoustic trauma while operating anti-aircraft guns.  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's separation report notes that his principal military duty was an anti-aircraft gunman.  The Veteran's report of military noise exposure is consistent with his military occupational specialty.  Based on the Veteran's assertions and his military occupation, the Board finds exposure to hazardous noise in service to be consistent with the places, types, and circumstances of such service.  Thus, the requirement for an in-service incurrence has been met.  

Next, the record demonstrates both sensorineural hearing loss and tinnitus.  With regard to hearing loss, in an April 2, 2016 VA examination, the left ear showed a speech discrimination of 18 percent.  Decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) was 40, at 1000 Hz was 65, at 2000 Hz was 75, at 3000 Hz was 70, and at 4000 Hz was 80. The average decibel loss was 73 in the left ear. The right ear showed a speech discrimination of 20 percent.  Right ear dB loss at the puretone threshold of 500 Hertz (Hz) was 60, at 1000 Hz was 65, at 2000 Hz was 75, at 3000 Hz was 80, and at 4000 Hz was 85. The average decibel loss was 76 in the right ear.  This level of hearing loss is sufficient to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385.  With regard to tinnitus, VA examinations and lay statements record the Veteran's complaints of ringing in his ears; this is sufficient to establish the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the requirement for a present disability has been met.  

Thus, the remaining question is whether the Veteran's hearing loss and tinnitus are causally related to the noise exposure in service.  In that regard, service connection for chronic diseases, such as sensorineural hearing loss and tinnitus, may be established by a showing of a continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).    

Here, affording the Veteran the benefit of the doubt, the Board finds that both hearing loss and tinnitus are related to service, despite the lack of recorded complaints of either condition during service.  At an April 2016 VA examination, the Veteran reported that he began to suffer symptoms of both hearing loss and tinnitus during service.  Furthermore, in a December 2016 statement, the Veteran noted that he began to complain about his hearing in the late 1940s and early 1950s, and because he was not being provided treatment for these conditions from VA, he sought treatment from his private physician, who has since passed away.  In a February 2016 statement, T.P., who served with the Veteran from 1943 to 1945 and has remained friends since, supports the Veteran's statements regarding in-service acoustic trauma and complaints of hearing loss and ringing in the Veteran's ears.  Lastly, the Veteran submitted a statement from otolaryngologist, Dr. F.H., who opined that the Veteran's hearing loss could be due to exposure to gun fire.

There is no adequate negative etiological opinion of record.  Indeed, the April 2016 VA examiner determined an etiological opinion could not be rendered without resort to speculation.  Because the examiner failed to render an opinion, the examination report is of limited probative value with respect to nexus.
The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has experienced symptoms of hearing loss and tinnitus since active service, and has submitted buddy statements in support of these claims.  The Board therefore finds his statements that he has experienced symptoms of hearing loss and tinnitus since service are credible. 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and recurrent tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for recurrent tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


